Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Claims 11, 12, 15-18 and 20 in the reply filed on 9/23/20 is acknowledged.

Claims 1-10, 13, 14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

PLEASE NOTE
(see attached interview summary form)
On 5/20/21, during a phone interview, Examiner thanked Mr. Rashid for the election made between Groups I and II in the restriction requirement mailed 9/15/20. However, Examiner informed Mr. Rashid that election of species within group II was not elected. Mr. Rashid discussed the topic with the inventor and stated that the embodiments of figures 3-6 are further elected. Claims 11, 12, 15, 16 and 20 are generic and claims 17 and 18 are directed towards the elected species. Therefore claims 11, 12, 15-18 and 20 are hereby provisionally elected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1 recites the limitation “the threaded member”.  There is insufficient antecedent basis for this limitation in the claim.
(Examiner believes it should read “the threaded elelement”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jansson (USP 8,985,914).
Regarding claim 11, Jansson discloses a cutting tool, comprising: a body; one or more of insert-receiving pockets formed in the body, each pocket capable of receiving a cutting insert, the one or more insert-receiving pockets (i.e. each pocket receives parts 4, 5 and 6)  including a cavity (the cavity receiving 5 and 6); a hardware fastener (items 10, 14 and 22 as a unit) comprising a movable threaded element (i.e. part 10) suspended within the cavity by one or more spring-like members (14)  extending from an exterior surface of the movable threaded element, the movable threaded element having an internal surface with threads for cooperating with a threaded fastener (9), wherein the threaded element is suspended in the cavity by the one or more spring-like members such that an area, A, of reduced stiffness is created in the cavity proximate the movable threaded element, thereby allowing the movable threaded element to move a predetermined distance relative to the body within the cavity when torque is applied to the threaded fastener (figures 1-4).
Regarding claim 12, Jansson discloses wherein the one or more spring-like members (14) act as a cantilever having a predetermined amount of flexure (figures 2-4).

Regarding claim 17, Jansson discloses wherein the one or more spring-like members (14) are substantially perpendicular to a vertical axis, Z, of the movable threaded element when the hardware fastener is in a loosened or non-tightened condition, and wherein the spring-like members are not perpendicular to the vertical axis, Z, of the movable threaded element when the hardware fastener is placed in a tightened condition (figures 2-4). Regarding claim 18, Jansson discloses wherein the movable threaded element has one or more rows of equally-spaced spring-like members (14) (figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jansson (USP 8,985,914).
Jansson discloses all aspects of the inventrion as set forth above except for the hardware fastener being integral.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Jansson’s hardware fastener integral for the purpose of avoiding loose parts from being lost when handled by operator, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to make Jansson’s hardware fastener integral for the purpose of avoiding loose parts from being lost when handled by operator


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5/22/21